Deputy Commissioner Holmes, in his Opinion and Award, awarded the following attorney's fee.
"An attorney fee of twenty-five percent (25%) of the compensation awarded to plaintiff . . . is approved, and said amount shall be deducted and sent directly to plaintiff's counsel."
This fee award, in effect, gave plaintiff's counsel one-fourth of an accrued and finite amount of temporary total disability benefits awarded plaintiff.
Plaintiff's counsel argues and presents on appeal that he has an attorney's contingent fee contract signed by plaintiff which would provide for a one-third contingent fee and that said amount would be reasonable in the case at hand.  Further, counsel asserts that he has expended 43.1 hours of labor as well as 5.5 hours of paralegal labor and that this was a particularly difficult case which involved expert witness testimony.
The undersigned have the record created in this case and have determined that the attorney's fee of twenty-five percent awarded by the Deputy Commissioner is more than reasonable and that an award of one-third would, in fact, be unreasonable in the case at hand.
Pursuant to G.S. 97-90(c), the undersigned will detail their reasons for the finding that a one-third attorney's fee is unreasonable in this case.
The customary and usual fee awarded to attorneys who practice before the Industrial Commission at the Deputy Commissioner level is one-fourth of the amount awarded to plaintiff, unless it is seen that the attorney expended extra time or effort in preparation of the case which warrants a higher attorney's fee award.  In this case, the undersigned see none of those extra time or effort factors, which would set this case apart from other similarly-situated workers' compensation cases.
Accordingly, the twenty-five percent attorney's fee award is considered by the undersigned to be a reasonable one and STANDS AS WRITTEN.
It is furthermore ORDERED that this case be REMOVED from the Full Commission docket.
This the _____________ day of _____________________ 1997.
                                  S/ ___________________________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/ ___________________________ LAURA K. MAVRETIC COMMISSIONER
S/ ___________________________ EDWARD GARNER, JR. DEPUTY COMMISSIONER
JHB/nwm
10/09/97